Citation Nr: 0002529	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  96-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to a higher rating for a right foot 
disability.

4.  Entitlement to a higher rating for a left foot 
disability.

5.  Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to May 
1985 in the Army and from November 1985 to August 1991 in the 
Navy.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1993 RO decision which, in pertinent 
part, denied service connection for right ear hearing loss; 
denied service connection for a right wrist disability; 
granted service connection and a noncompensable rating for 
left ear hearing loss; and granted service connection and 
separate noncompensable ratings for flat feet, bilateral 
hallux valgus, and status post amputation of the proximal 
phalange of the left little toe.  The veteran appealed for 
service connection and higher ratings.  

By an August 1994 hearing officer's decision and a related 
October 1994 rating decision, the RO assigned a single 10 
percent rating for flat feet with bilateral hallux valgus and 
status post amputation of the proximal phalange of the left 
little toe, effective from service discharge.  

The August and October 1994 RO decisions granted service 
connection for status post knife wound injury to the right 
hand, which the RO considered to be a grant of the veteran's 
claim for service connection for a right wrist disability.  
The right hand laceration, however, involves a different 
anatomical part and involves a different claim.  The Board 
finds that the claim for service connection for a right wrist 
disability is still in appellate status and will be addressed 
in the present Board decision.   

In an April 1995 decision, the RO granted service connection 
for frostbite of both feet and assigned a separate 
noncompensable rating.  In a December 1998 decision, the RO 
essentially combined the service-connected frostbite 
residuals and orthopedic problems with the feet (although it 
omitted some of the orthopedic problems) and assigned a 30 
percent rating for residuals of cold injury with pes planus 
and hammer toes of the right foot, and a 30 percent rating 
for residuals of cold injury with pes planus and hammer toes 
of the left foot; such ratings were made effective from 
January 12, 1998, the effective date of a change in the 
regulation for evaluating residuals of cold injury.  

The main body of the present Board decision addresses issues 
of service connection for right ear hearing loss, service 
connection for a right wrist disability, and entitlement to a 
compensable rating for left ear hearing loss.  The remand, 
which follows the present Board decision, addresses the 
issues of higher ratings for a right foot disability and a 
left foot disability.

At an October 1999 Board hearing, the veteran raised issues 
of increased ratings for disabilities of the knees and left 
ankle.  However, as these issues have not been developed for 
appeal, and as they are not inextricably intertwined with the 
issues currently on appeal, they are referred to the RO for 
appropriate consideration.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for right ear 
hearing loss.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a right wrist 
disability.

3.  The veteran's service-connected left ear hearing loss is 
currently manifested by auditory acuity level I.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for a right 
wrist disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Code 6100 (1998 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1978 to May 
1985 in the Army and from November 1985 to August 1991 in the 
Navy.  The veteran's service personnel records reflect that 
his primary duty in the Army was indirect fire infantryman; 
in the Navy his last duty assignment was in food management 
with previous schooling in engineering, as a boiler 
technician, and in fire fighting damage control.  

Service medical records from the Army show that in June 1983 
the veteran was diagnosed with moderately severe mid-high 
frequency sensorineural hearing loss in the left ear and 
issued a hearing profile.  His hearing in the right ear was 
normal.  On audiologic testing in February 1985, the 
veteran's right ear hearing was within normal limits and the 
veteran continued to have sensorineural hearing loss in the 
left ear.  On a February 1985 periodic physical examination, 
the veteran's upper extremities were clinically evaluated as 
normal and his hearing was decreased on the left.  

Service medical records from the Navy show that in a November 
1989 statement the veteran indicated that while stationed on 
the USS Ouellet he sustained an injury (unspecified) in mid-
March 1989 during his watch in the fire room.  (Other records 
show that he was treated for knee problems during this 
period.)  In May 1990, the veteran reported swelling to his 
right wrist for two weeks.  In February 1991, the veteran was 
seen for a complaint of right wrist pain at the distal ulna 
adjacent to the carpal bones.  The veteran reported that he 
had the pain for four months.  He denied a history of trauma.  
An examination revealed mild tenderness over the distal right 
ulna and adjacent carpals.  There was no swelling, and range 
of motion was full.  The hand was intact neurovascularly.  
The impression was right wrist pain for four months.  
Subsequent X-rays of the right wrist were normal.  The 
veteran was medically discharged from service, with severance 
pay, in August 1991, due to knee problems.

In September 1991, the veteran filed a claim for service 
connection for a right wrist disability.  

On a December 1992 VA general medical examination, there were 
no complaints or clinical findings regarding the veteran's 
right wrist.  The diagnosis was normal general physical 
examination, except for those findings pertinent to the knees 
and feet shown on a separate orthopedic examination.  

A December 1992 VA audiologic evaluation indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 
2000, 3000, and 4000 Hertz:  5, 5, 15, 25, and 35 for the 
right ear; and 5, 5, 40, 50, and 50 in the left ear (the 
average for the left ear for the last four of these 
frequencies was 36 decibels).  The speech recognition scores 
using the Maryland CNC Test were 96 percent in both ears.  
The audiologist indicated that the testing showed hearing 
within normal limits in the right ear and mild to moderate 
high frequency sensorineural hearing loss in the left ear.  

In a March 1993 decision, the RO denied service connection 
for right ear hearing loss and a right wrist disability, and 
granted service connection for left ear hearing loss, 
assigning a noncompensable rating.  

At a December 1993 RO hearing before a hearing officer, the 
veteran testified that no medical problems arose during the 
short period of time between his service in the Army and 
Navy; that he injured his wrist (and knees) while serving in 
the Navy when he slipped and fell down the ladder rail in a 
fire room where he was a boiler technician; that he was then 
sent to sick bay for right wrist pain; that he still had 
wrist problems, specifically numbness from the wrist to the 
middle of the back of the hand and pain generated from around 
the area of the wrist bone on the ulnar side; that his wrist 
pain came on spontaneously and with physical exertion; and 
that he was in artillery, indirect infantry, and had hearing 
loss while in "combat arms."  

In January 1994, the veteran underwent a VA orthopedic 
examination pertinent to the hands, thumbs, and fingers.  
There were no recorded complaints or clinical findings 
regarding the veteran's right wrist.  

On a February 1994 VA examination, the veteran reported a 
history of exposure to artillery and boiler noise.  An 
audiologic evaluation indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz:  15, 10, 10, 25, and 40 in the right ear; and 5, 5, 
40, 45, and 55 for the left ear (the average for the left ear 
for the last four of these frequencies was 36 decibels).  The 
speech recognition scores using the Maryland CNC Test were 94 
percent in the right ear and 96 percent in the left ear.  The 
audiologist indicated that the testing showed bilateral high 
frequency sensorineural hearing loss, mild in the right ear 
and mild to moderate in the left ear.  

On a January 1995 VA general medical examination, there were 
no complaints or clinical findings regarding the veteran's 
right wrist, and a musculoskeletal examination was performed 
only with reference to the feet.  

On a September 1997 VA examination, the veteran reported a 
long history of noise exposure.  An audiologic evaluation 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz:  5, 10, 20, 25, and 40 
in the right ear; and 5, 10, 45, 50, and 60 for the left ear 
(the average for the left ear for the last four of these 
frequencies was 41 decibels).  The speech recognition scores 
using the Maryland CNC Test were 96 percent in the right ear 
and 98 percent in the left ear.  The audiologist indicated 
that the testing showed mild high frequency sensorineural 
loss in the right ear and mild to moderately severe high 
frequency sensorineural loss in the left ear. 

On a November 1998 VA examination, the veteran reported 
gradual hearing loss in both ears for several years.  He 
indicated that he wore a hearing aid in his left ear.  An 
audiologic evaluation indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz:  5, 10, 20, 25, and 40 for the right ear; and 5, 10, 
50, 55, and 55 for the left ear (the average for the left ear 
for the last four of these frequencies was 42 decibels).  The 
speech recognition scores using the Maryland CNC Test were 94 
percent in both ears.  The audiologist indicated that the 
testing showed mild high frequency sensorineural loss in the 
right ear and moderate to moderately severe high frequency 
sensorineural loss in the left ear. 

At an October 1999 Board hearing in Washington, D.C., the 
veteran testified that his left ear hearing loss was caused 
by indirect artillery fire while serving as a gunner in the 
Army; that his right ear problems were caused by the same 
acoustic trauma or noise exposure but were not as severe as 
the left ear because he stood on the right side of the cannon 
where his left ear was closer to the noise; that he had used 
proper hearing aid protection; and that he wore a hearing aid 
in his left ear.

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  


1.  Right Ear Hearing Loss

The veteran contends that the same acoustic trauma or noise 
exposure that caused hearing loss in his left ear (which is 
service-connected) was also the cause for hearing loss in his 
right ear.  Service medical records do not show that the 
veteran had right ear hearing loss.  He was discharged from 
his last period of service in August 1991.  Post-service 
records show that at a VA audiology examination in December 
1992, more than a year after service, the veteran's hearing 
in the right ear was within normal limits; a hearing loss 
disability under the standards of 38 C.F.R. § 3.385 was not 
then present.  It was not until a February 1994 VA 
examination that the veteran was diagnosed with mild high 
frequency sensorineural hearing loss in the right ear; the 
audiologic findings on this examination showed the presence 
of a right ear hearing loss disability under the standards of 
38 C.F.R. § 3.385.  VA examinations in 1997 and 1998 show 
continued hearing loss in the right ear.  

The post-service medical records do not link the veteran's 
right ear hearing loss, first shown years after active duty, 
with his period of service.  Without such competent medical 
evidence of causality, the claim for service connection is 
not well grounded.  Caluza, supra.  Statements by the 
veteran, to the effect that his right ear hearing loss is 
attributable to noise trauma in service, do not constitute 
competent medical evidence, since, as a layman, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit, supra.

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for right ear 
hearing loss, and thus the claim must be denied. 

2.  Right Wrist Disability

In this case, service medical records show that in May 1990 
the veteran reported swelling in the right wrist for two 
weeks and that in February 1991 he was seen for pain in the 
right wrist.  The diagnosis in February 1991 was right wrist 
pain for four months, and X-rays at that time did not reveal 
any abnormality.  There is absolutely no post-service medical 
evidence of complaints, clinical findings, or diagnosis of a 
right wrist disability.  

What is lacking in establishing a well-grounded claim for 
service connection for a right wrist disability is competent 
evidence of a current disability.  Caluza, supra; Brammer v. 
Derwinski, 3 Vet. App. 223(1992).  Consequently, the veteran 
has not met the initial burden under 38 U.S.C.A. § 5107(a) of 
submitting evidence to show a well-grounded claim for service 
connection for a right wrist disability, and thus the claim 
must be denied. 

B.  Compensable Rating For Left Ear Hearing Loss

Initially, it is noted that the veteran's claim for a 
compensable rating for his left ear hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Since the RO's rating decisions, the regulations pertaining 
to rating hearing loss were revised effective June 10, 1999.  
See 64 Fed.Reg. 25202 (1999).  However, given the audiometric 
findings in the veteran's case, his service-connected left 
ear hearing loss is rated by the same method under both the 
old and new regulations.  See 38 C.F.R. § 4.85 (1998 and 
1999), § 4.86 (1999).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendemann v. Principi, 3 Vet. App. 345 (1992).  When hearing 
loss in only one ear is service connected the hearing in the 
non-service-connected ear is taken as normal (level I) unless 
the veteran is shown to be completely deaf in both ears.  See 
38 C.F.R. § 3.383(a); VAOPGCPREC 32-97 (August 29, 1997); and 
38 C.F.R. § 4.85(f) (1999).  

The VA audiometric tests in 1992, 1994, 1997, and 1998 all 
included test results (the average decibel threshold for the 
four frequencies, plus speech discrimination scores) which 
indicate the veteran has level I auditory acuity in the 
service-connected left ear.  See 38 C.F.R. § 4.85, Table VI.  
He is deemed to have auditory acuity numeric designation I in 
the non-service-connected right ear (because the veteran is 
not shown to be completely deaf in both ears).  These numeric 
designations in combination correspond to a noncompensable 
evaluation.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted.  The fact that 
the veteran may wear a hearing aid does not affect his 
rating, as the rating schedule makes a proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (1998), 
§ 4.85(a) (1999).

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 
noncompensable rating for left ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  





ORDER

Service connection for right ear hearing loss is denied.

Service connection for a right wrist disability is denied.  

A compensable rating for left ear hearing loss is denied.  


REMAND

The veteran's claims for higher ratings for disabilities of 
the right foot and left foot are well grounded, meaning 
plausible, and the file shows there is a further VA duty to 
assist him in developing facts pertinent to the claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999); Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

As noted in the introduction of the present Board decision, 
the RO initially established service connection for bilateral 
flat foot, bilateral hallux valgus, and a left little toe 
amputation; separate noncompensable ratings were initially 
assigned, and subsequently a single 10 percent rating was 
assigned for these orthopedic conditions of the feet.  The RO 
later granted service connection for residuals of frostbite 
of both feet, rated noncompensable.  More recently, the RO 
essentially combined the frostbite and orthopedic problems of 
both feet (although dropping some of the orthopedic problems) 
and characterized and rated the disabilities as residuals of 
cold injury with pes planus and hammer toes of the right foot 
(rated 30 percent) and residuals of cold injury with pes 
planus and hammer toes of the left foot (rated 30 percent).  
The RO's latest rating method, of combining frostbite and 
orthopedic conditions, and omitting some of the previous 
orthopedic foot conditions (without severance of service 
connection), appears questionable, and such should be further 
reviewed by the RO.

The Board also notes that further development of the evidence 
is warranted on these issues.  The veteran underwent his most 
recent VA examination in November 1998.  Although the focus 
of the examination was to assess residuals of a cold injury 
to the feet, objective findings included bilateral pes 
planus, normal gait, bilateral hallux valgus, bilateral 
hammering of the four toes except for shortening of the left 
fifth toe, a tender prominent metatarsal head on the right 
great toe (bunion), and warm and intact skin.  Previous VA 
examinations of the feet in 1992, 1994, 1995, and 1997 
reflect similar findings in addition to the veteran's 
complaints of pain in the arches.  However, the clinical 
findings appear incomplete to evaluate the veteran accurately 
under the appropriate rating criteria.  That is, the VA 
examiners did not comment on the severity of the veteran's 
pes planus and hallux valgus, whether use of orthopedic shoes 
or appliances improved his condition, and whether there was 
marked deformity, pain on manipulation and use accentuated, 
swelling on use, or characteristic callosities.  Thus, the 
Board finds that another VA examination to determine the 
severity of the service-connected foot disabilities is 
warranted.  

Furthermore, the veteran appeared at a Board hearing in 
October 1999 and asserted that he used orthotics prescribed 
by a private doctor which did not alleviate his foot pain and 
that he underwent surgery to remove a bunion on his right 
foot in September 1999 at the Washington VA Medical Center 
(VAMC) and was still recovering.  The record does not contain 
these private and VA records.  In the judgment of the Board, 
an effort should be made to obtain any recent treatment 
records, to include any operative reports from VA.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

Therefore, these issues are REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
right and left foot problems since 1998.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
This includes, but is not limited to, all 
treatment records from the Washington 
VAMC.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected orthopedic disabilities 
of the feet (including bilateral flat 
foot, bilateral hallux valgus, bilateral 
hammer toes, and left little toe 
amputation).  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should report 
in detail all findings for rating the 
disabilities under the applicable rating 
criteria.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for increased ratings 
for disabilities of the right foot and 
left foot.  The RO should specifically 
note all previously service-connected 
orthopedic conditions of the feet, and 
such should be rated separately from the 
service-connected residuals of cold 
injury to the feet. 

If the decision remains adverse to the veteran, the RO should 
provide him and his representative with a supplemental 
statement of the case and the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issues which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 



